UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


ANTHONY G. WHITE, SR.,                        )
                                              )
                   Plaintiff,                 )
                                              )
                   v.                         )   Civil Action No. 11-2045 (RJL)
                                              )
DEPARTMENT OF JUSTICE,                        )
                                              )
                   Defendant.                 )

                                        (L
                                July   ~3 [# 19]
      For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant's renewed Motion for Summary Judgment is

GRANTED, and judgment is entered for the defendant.

      SO ORDERED.




                                         10